Citation Nr: 1724415	
Decision Date: 06/28/17    Archive Date: 07/10/17

DOCKET NO.  15-23 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for degenerative disc disease, cervical spine (neck).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. T. Raftery, Associate Counsel






INTRODUCTION

The Veteran served honorably on active duty with the United States Army from January 1969 to March 1972; June 1973 to June 1976; and September 1986 to March 2000.  The Veteran had service in the Republic of Vietnam.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.


FINDINGS OF FACT

In June 2017, prior to the promulgation of a decision in the appeal, the Veteran indicated that he wanted to withdraw his claim for entitlement to an evaluation in excess of 20 percent for degenerative disc disease, cervical spine.


CONCLUSION OF LAW

The criteria for withdrawal of the claim for entitlement to an evaluation in excess of 20 percent for degenerative disc disease, cervical spine, have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific errors of fact or law in the determination being appealed.  A substantive appeal may be withdrawn on record at a hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

In a June 2017 letter, the Veteran's representative clearly indicated that the Veteran wanted to withdraw his claim for entitlement to an evaluation in excess of 20 percent for degenerative disc disease of the cervical spine.  As such, there remain no allegations of errors of fact or law for appellate consideration.  See 38 C.F.R. § 20.204.  Accordingly, the Board does not have jurisdiction to review this issue, and it is dismissed.

ORDER

Entitlement to an evaluation in excess of 20 percent for degenerative disc disease, cervical spine, is dismissed.


JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


